Citation Nr: 1328332	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-33 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether a timely substantive appeal was filed.  


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran reportedly served on active duty from February 
1946 to May 1966.  He died in March 2006.  The appellant is 
the Veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2011 decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT


1.  On January 27, 2010 the RO notified the appellant that 
the appeal of the earlier effective date for the award of 
dependency and indemnity compensation (DIC) benefits was not 
timely filed.

2.  In May 2010, the appellant filed a notice of 
disagreement (NOD) with the January 2010 RO decision 
regarding timeliness.

3.  On December 3, 2010, a statement of the case (SOC) was 
sent to the appellant that addressed the timeliness of the 
appellant's appeal of the claim for an earlier effective 
date for the award of DIC benefits.

4.  A substantive appeal was not received within 60 days 
from the December 3, 2010 mailing of SOC or within one year 
from the mailing of notification of the January 27, 2010 
decision.

5.  On April 14, 2011, the RO notified the appellant that 
the appeal of the timeliness of the appellant's claim for an 
earlier effective date for the award of DIC benefits was 
itself not timely filed.

6.  In June 2011, the appellant filed a NOD with the April 
2011 RO decision and after an  SOC was issued in November 
2011, and a substantive appeal filed in April 2011, this 
appeal came to the Board.


CONCLUSION OF LAW

A timely substantive appeal was not filed for a claim that a 
timely substantive appeal had been filed for a claim of an 
earlier effective date for the award of dependency and 
indemnity compensation benefits.  38 U.S.C.A. §§ 5107, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 19.30, 19.34, 20.200, 
20.202, 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2012).  The VCAA 
does not apply to the issue on appeal, however, because the 
matter does not involve the substantiation of the underlying 
claim, but rather involves the procedures for appealing a 
decision.  The facts are not in dispute and the application 
of the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Criteria & Analysis

An appeal consists of a notice of disagreement filed within 
one year of the notice of the decision being appealed, and 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  A substantive appeal is timely if 
received within 60 days of the date of the statement of the 
case, or within the one year period following notice of the 
decision at issue.  If an appeal of a decision is not 
perfected, the decision becomes final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.1103.  

A January 2008 rating decision issued on February 11, 2008 
awarded the appellant DIC benefits, effective October 2, 
2007.  In April 2008, the appellant filed a timely NOD 
regarding the effective date.  For clarification purposes, 
the Board will address the earlier effective date claim as 
issue "A".  On November 12, 2008, the RO issued a SOC with 
regard to issue A.  More than one year later, in 
correspondence dated December 11, 2009, and received on 
December 18, 2009, the appellant indicated that she was 
appealing issue A.  

A January 27, 2010 letter notified the appellant that the 
December 2009 appeal of issue A was not timely filed.  For 
clarification purposes, the Board will address as issue "B" 
the question of whether a timely substantive appeal had been 
filed for issue A.  In May 2010, the appellant filed a 
timely NOD with issue B.  On December 3, 2010, the RO issued 
a SOC to the appellant addressing issue B.  In 
correspondence dated December 23, 2010, post marked February 
23, 2011 and received on March 3, 2011, the appellant 
indicated that she was appealing issue B.  

An April 14, 2011 letter notified the appellant that the 
appeal of issue B received on March 3, 2011 was not timely 
filed.  For clarification purposes, the Board will address 
as issue "C" the question of whether a timely substantive 
appeal had been filed for issue B.  (It is issue C that is 
presently before the Board.)  In June 2011, the appellant 
filed a timely NOD with issue C.  On November 3, 2011, the 
RO issued a SOC to the appellant addressing issue C.  In 
correspondence dated November 27, 2011, and received on 
December 2, 2011, the appellant timely filed an appeal for 
issue C.  

When a SOC is issued, an appellant and her representative 
will also be furnished: information on the right to file, 
and time limit for filing, a substantive appeal; information 
on hearing and representation rights; and a VA Form 9 
(Appeal to the Board).  38 C.F.R. § 19.30(b).  In this case, 
the December 3, 2010 cover letter to the December 2010 SOC 
addressing issue B, included the requisite information, and 
a VA Form 9 was listed as an enclosure.  The letter told the 
appellant that she must file an appeal with the RO within 60 
days of the date of the letter or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying her of the action that she had appealed.  The 
letter also informed the appellant that an extension could 
be requested before the time limit for filing the appeal 
expired.  Thus, the December 2010 SOC does not reveal any 
errors or inaccurate information regarding the statutory 
period for perfecting the appeal of issue B.  Proper 
completion and filing of a substantive appeal are the last 
actions that an appellant needs to take to perfect an 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.  

While the appellant in May 2010 did file a timely NOD in 
connection with the January 2010 rating action, the 
undisputed facts in this case demonstrate that she did not 
file a timely substantive appeal, that is, she did not 
communicate a desire to perfect appellate review of issue B, 
within either (i) 60-days of the December 2010 SOC or within 
(ii) one-year of being notified of the RO's original 
determination related to this claim (on January 27, 2010).  
For this reason, the January 2010 rating action denial 
became final.  38 U.S.C.A. § 7105(b)(1), (d)(3); 38 C.F.R. 
§§ 3.104, 20.302(b), 20.1103.

The appellant contends that she was not advised on the rules 
of continuous prosecution.  However, with respect to any 
account that her substantive appeal with regard to issue B 
was filed in a timely manner, the Board finds that the 
appellant's statements do not change the fact that the VA 
correspondence in question (December 3, 2010), as noted 
above, does not reveal any errors or inaccurate information 
regarding the statutory period for perfecting her appeal.  
Additionally, the appellant contends that she had no fault 
in not filing a timely appeal with regard to issue A.  
However, as noted above, the issue of whether a timely 
appeal was filed with regard to issue A is not the issue on 
appeal before the Board.  

While VA is granted the authority to waive the issue of 
timeliness in the filing of a Substantive Appeal, such 
waiver is not mandatory, did not occur in the present case, 
and is not warranted in the present fact situation.  See 
Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding that, 
because an issue was treated as if it were timely perfected 
for more than five years before being raised by the Board in 
the first instance, any issue concerning timely filing of 
the substantive appeal was waived by VA).  As distinguished 
from the situation in Percy, in this appellant's case, the 
question of timeliness of substantive appeal with regard to 
issue B was noted by the RO and adjudicated even prior to 
the issue arriving at the Board; at no time has the RO or 
the Board failed to recognize the absence of a timely 
substantive appeal or proceeded to address the issue on the 
merits as if a timely substantive appeal had been filed with 
regard to issue B.  In this case, following receipt of the 
appellant's untimely December 2010 statement, on March 3, 
2011, the RO informed the appellant that her letter received 
on March 3, 2011 was not timely received and could not act 
as a substantive appeal to the January 2010 rating action. 

Equitable tolling also is justified in "extraordinary 
circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 
(2005).  The following three requirements must be met, 
however: (1) the extraordinary circumstance must be beyond 
the appellant's control, (2) the appellant must demonstrate 
that the untimely filing was a direct result of the 
extraordinary circumstances, and (3) the appellant must 
exercise "due diligence" in preserving his/her appellate 
rights such that a reasonably diligent appellant under the 
same circumstances also would not have filed a timely 
appeal.  Id. 

In considering whether extraordinary circumstances were 
present so as to justify tolling the filing period, the 
appellant did not show due diligence in preserving her 
appellate rights.  Had the appellant made any minimal 
expression of disagreement or desire to appeal issue B, a 
liberal interpretation of such writing may have discerned an 
intent to continue such appeal, or may have even been 
interpreted as a request for extension of time to file a 
substantive appeal; however, in this case, because the 
appellant's response was silence, there is no timely writing 
of record that could be construed as a substantive appeal 
with regard to issue B.  In the absence of any timely 
response on her part, there is no basis to find a timely 
substantive appeal, to find a request for extension of time 
for a substantive appeal, or to find a basis for equitable 
tolling of the timeliness requirement for filing any 
document that could be construed as a substantive appeal 
with regard to issue B. 

In sum, the appellant did not perfect a timely appeal of 
issue B.  In addition, the criteria for equitable remedies 
are not met in this case.  Accordingly, this appeal is 
denied.   


ORDER

The appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


